DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2,5-6,9-15 and 18-20 is/are rejected under 35 U.S.C. 102 as being anticipated  by Drake et al. (US 2018/0091420 A1). 

Regarding Claim 1, Drake discloses a method comprising (Drake, fig. 7, discloses a method for routing a packet through a service function chain based on a service path identifier):
receiving, by a computing device that hosts an active service function of a service function chain (Drake [0005] discloses a computer network that offers service functions, each service function instance in the network applies a service function and is hosted by a computing device that advertises, using the extended layer 3 routing protocol, the service function to other service function instances. [0007] Computing devices that receive service function data and service function chain data in one or more layer 3 routing protocol route advertisements use the service function data and service function chain data to forward, according to the overlay network, packet flows bound to the service function chains), 
a packet classified to the service function chain (Drake [0008] discloses sending, by the computing device to the service function instance and based at least on determining a service function item of the one or more service function items indicates the service function instance, a packet classified to the service function chain), 
wherein the packet is encapsulated with a network service header that includes backup service (branching service function) function information for the active service function of the service function chain (Drake [0076] discloses packet flows may be classified to a service function chain that includes service function instance 203A. A packet received by network interface card 240 may include a tunnel encapsulation header that identifies the packet for processing by service function forwarder 222. [0090] a branching technique which may be achieved by changing the service path identifier in the network service header to indicate the new chain and setting the service index to indicate the point in the new chain at which the packets should enter); and 
sending, by the computing device (Computer device 200 comprising  function forwarder 222) and based at least on the backup service function (branching function) information included in the network service header, state information for the active service function to one or more computing devices that host one or more backup service functions identified by the backup service function information (Drake [0008] sending, by the computing device to the service function instance and based at least on determining a service function item of the one or more service function items indicates the service function instance, a packet classified to the service function chain; [0074] discloses a computer device comprising a service forwarder 222 create local forwarding state making an association between a service path identifier/service index and a specific service function instance as identified by the route distinguisher for the service function instance route and service type combination. The service function forwarder 222 may also create next hop forwarding state for packets received back from the local service function instance 203 that need to be forwarded to the next hop in the service function chain. There may be a choice of next hops. The service function forwarder 222 may install forwarding state for all potential next hops, or may make choices and only install forwarding state to a subset of the potential next hops. [0075] this selection of forwarding state includes determining from the service function chain route the service index to put in the network service header of the outbound packet. This selection may be conditional on information returned from the local service function instance 203 and forwarding state information supporting branching).

Regarding claim 2, Drake discloses the method of claim 1, wherein the backup service function information comprises one or more network addresses of the one or more computing devices that host the one or more backup service functions, the method further (Drake [0045] discloses a service function instance route 20 includes a network address, such as an IPv4 or IPv6 address, for the computing device that hosts the service function instances 10; [0090] branching mechanism used to divert traffic directed to an initial service node to a different node to satisfy a forwarding requirement/request is disclosed. Branching may be achieved by changing the service path identifier in the network service header to indicate the new chain and setting the service index to indicate the point in the new chain at which the packets should enter. Thus, branching information/IP address included in the header enables the function forwarder 222 to branch at the appropriate next hop towards the device hosting the function. Thus, if the service function instance routes 20 requires branching from an original path to reach a device hosting the service function instances 10, such a path will include the IP address of the hosting device) comprising:
identifying, by the computing device and based at least on the backup service function information included in the network service header, the one or more computing devices that host one or more backup service functions for the active service function of the service function chain (Drake [0074] discloses function forwarder 222 create local forwarding state information and making the association between the service path identifier/service index and a specific service function instance as identified by the route distinguisher for the service function instance route and service type combination. The function forwarder 222 includes the ability to select the next hops in a forwarding path. [0075] this selection of forwarding state includes determining from the service function chain route the service index to put in the network service header of the outbound packet. [0090] branching may be achieved by changing the service path identifier in the network service header to indicate the new chain and setting the service index to indicate the point in the new chain at which the packets should enter. Thus, branching information/IP address included in the header enables the function forwarder 222 to branch at the appropriate next hop towards the device hosting the function).

Regarding claim 5, Drake discloses a method comprising (Drake, fig. 7, discloses a method for routing a packet through a service function chain based on a service path identifier):  
classifying, by a service function classifier, a packet to a service function chain (Drake [0008]  sending, by the computing device to the service function instance and based at least on determining a service function item of the one or more service function items indicates the service function instance, a packet classified to the service function chain);
determining, by the service function classifier, one or more backup service functions for an active service function of the service function chain (Drake [0038] gateway 8 or one or more of service functions nodes 10 may classify packet flows 26 to service function chains. Classification granularity may vary based on device capabilities, customer requirements, service provider network policies, and services offered. Initial classification determines the service function chain with which to process a packet flow. Subsequent classification may occur within a service function chain to alter the sequence of service functions applied. [0090] branching mechanism used to divert traffic directed to an initial service node to a different node to satisfy a forwarding requirement/request is disclosed. Branching may be achieved by changing the service path identifier in the network service header to indicate the new chain and setting the service index to indicate the point in the new chain at which the packets should enter. Thus, packets are branched to next hops that are capable of satisfying the packet as classified by a classifier);
encapsulating, by the classifier, the packet with a network service header (Drake [0057] the packet with the NSH header may be further encapsulated in a tunnel encapsulation header based on encapsulation data included in a service function instance route 20 for service function instance 10C. The tunnel encapsulation header may include an IP address in the underlay network for the computing device that hosts service function instance 10C),
wherein the network service header includes backup (branching) service function information identifying one or more computing devices that host the one or more backup service functions (Drake [0090] discloses an option to move packets from one service function chain to another is termed “branching.” This mechanism allows a service function instance 203 or service function forwarder 222 to make a choice of downstream treatments for packets based on local policy and output of the local service function. Branching may be achieved by changing the service path identifier in the network service header to indicate the new chain and setting the service index to indicate the point in the new chain at which the packets should enter. (Note that the network service header does not include a marker to indicate whether a specific packet has been around a loop before. Therefore, the use of network service header metadata may be used to prevent infinite loops); and
sending, by the classifier, the packet encapsulated with the network service header to a computing device that hosts the active service function in the service function chain to enable the computing device that hosts the active service function to send, based at least on the backup service function information, state information for the active service function with the one or more backup service functions (Drake [0008] sending, by the computing device to the service function instance and based at least on determining a service function item of the one or more service function items indicates the service function instance, a packet classified to the service function chain; [0074] discloses a computer device comprising a service forwarder 222 create local forwarding state making an association between a service path identifier/service index and a specific service function instance as identified by the route distinguisher for the service function instance route and service type combination. The service function forwarder 222 may also create next hop forwarding state for packets received back from the local service function instance 203 that need to be forwarded to the next hop in the service function chain. There may be a choice of next hops. The service function forwarder 222 may install forwarding state for all potential next hops, or may make choices and only install forwarding state to a subset of the potential next hops. [0075] this selection of forwarding state includes determining from the service function chain route the service index to put in the network service header of the outbound packet. This selection may be conditional on information returned from the local service function instance 203 and forwarding state information supporting branching).

Regarding Claim 6, Drake discloses the method of claim 5, wherein the backup service function information comprises one or more network addresses of the one or more computing devices that host the one or more backup service functions (Drake [0045] discloses a service function instance route 20 includes a network address, such as an IPv4 or IPv6 address, for the computing device that hosts the service function instances 10. [0090] discloses an option to move packets from one service function chain to another is termed “branching.” This mechanism allows a service function instance 203 or service function forwarder 222 to make a choice of downstream treatments for packets based on local policy and output of the local service function. Branching may be achieved by changing the service path identifier in the network service header to indicate the new chain and setting the service index to indicate the point in the new chain at which the packets should enter. Thus, if the service function instance routes 20 requires branching from an original path to reach a device hosting the service function instances 10, such a path will include the IP address of the hosting device).

Regarding claim 9, Drake discloses the method of claim 5, wherein determining one or more backup (Branching) service functions for the active service function of the service function chain comprises (Drake [0038] discloses a gateway 8 or one or more of service functions nodes 10 may classify packet flows 26 to service function chains. Classification granularity may vary based on device capabilities, customer requirements, service provider network policies, and services offered; [0090] discloses a branching mechanism that allows a service function instance 203 or service function forwarder 222 to make a choice of downstream treatments for packets based on local policy and output of the local service function):
performing, by the classifier, a lookup of a table (a layer 3 routing protocol route advertisement that includes a network address for the computing device) comprising one or more network addresses of the one or more computing devices that host the one or more backup service functions (Drake [0005], [0008], a computer network that offers service functions, each service function instance in the network applies a service function and is hosted by a computing device that advertises, using the extended layer 3 routing protocol, the service function to other service function instances. More particularly, a computing device that hosts a service function instance may output a layer 3 routing protocol route advertisement (e.g., a BGP message) that includes a network address for the computing device and service function instance data that specifies a service function type for the service function and a service identifier, where the combination of the service function type and the service identifier identify the service function instance in the network. [0137] the classifier may look up the list of host addresses and the associated service functions advertised by the devices and may load balance received packet flows for SFC1 among service function instances that support SF1 and are equidistant and closest to the classifier).

Regarding claim 10, Drake discloses the method of claim 9, wherein the table further comprises (Drake [0005] discloses a computer network that offers service functions, each service function instance in the network applies a service function and is hosted by a computing device that advertises, using the extended layer 3 routing protocol, the service function to other service function instances. More particularly, a computing device that hosts a service function instance may output a layer 3 routing protocol route advertisement (e.g., a BGP message) that includes a network address for the computing device and service function instance data that specifies a service function type for the service function and a service identifier, where the combination of the service function type and the service identifier identify the service function instance in the network. [0137] the classifier may look up the list of host addresses and the associated service functions advertised by the devices and may load balance received packet flows for SFC1 among service function instances that support SF1 and are equidistant and closest to the classifier):
a service path identifier for the service function chain (Drake [0046], [0008], controller 19 originates one service function chain route per service function chain, and each service function chain route may include a service path identifier for the service function chain described, a sequence of service function types and/or service function instances of which the chain consists, and for each such service function type and/or service function instance, a service index that represents it in the service function chain);
a service index providing a location of the active service function within the service function chain (Drake [0046], [0114] discloses Service function chain attribute 420 may be a BGP Path attribute and may apply to multiple service function chaining NLRI 410. Each of service function items 422A-422N indicates one or more service function instances using a combination of route distinguisher and service function type in this example, where the route distinguisher is an example of a service identifier. A service index indicates a location or order for the service function in the service function chain order); and
a network address of the computing device that hosts the active service function (Drake [0005], a computer network that offers service functions, each service function instance in the network applies a service function and is hosted by a computing device that advertises, using the extended layer 3 routing protocol, the service function to other service function instances. More particularly, a computing device that hosts a service function instance may output a layer 3 routing protocol route advertisement (e.g., a BGP message) that includes a network address for the computing device and service function instance data that specifies a service function type for the service function and a service identifier, where the combination of the service function type and the service identifier identify the service function instance in the network).

Regarding claim 11, Drake discloses the method of claim 5, wherein the one or more backup (Branching) service functions comprises a first one or more backup service functions (Drake [0102] discloses a service chain where each computing device that hosts a service function instance may originate a service function instance route for each service function instance that the computing device hosts. [0090] discloses a branching mechanism which may be achieved by changing the service path identifier in the network service header to indicate the new chain and setting the service index to indicate the point in the new chain at which the packets should enter. Thus, each new point of entry into the service chain based on the branching mechanism provides a backup or new service function in the service function chain), 
wherein the packet comprises a first packet encapsulated with a first network service header including first backup service function information (Drake [0087] each of the matching service function instance routes identifies a single service function instance and may contain a Tunnel Encapsulation attribute that specifies how to send a packet to that service function instance. [0090] discloses a branching mechanism which may be achieved by changing the service path identifier in the network service header to indicate the new chain and setting the service index to indicate the point in the new chain at which the packets should enter. Thus, each packet (first, second… and branched packets are encapsulated attribute that specifies how to send each packet to that service function instance) is encapsulated), the method further comprising:
classifying, by the service function classifier, a second packet (subsequent classification of first and subsequent packets) to the service function chain (Drake [0055] discloses service function instance 10A may determine to forward a packet classified to service function chain 28 by determining, based on service function chain route 21, a next service function instance 10 to apply the next service function in the service function chain 28. Service function chain route 21 may indicate, using a service identifier and service function type that in combination identify service function instance 10C from one or service function instance routes 20, that service function instance 10C is a next service function instance in the service chain 28); 
determining, by the service function classifier, a second one or more backup service functions for the active service function of the service function chain (Drake [0055] service function instance 10A may determine to forward a packet classified to service function chain 28 by determining, based on service function chain route 21, a next service function instance 10 to apply the next service function in the service function chain 28. Service function chain route 21 may indicate, using a service identifier and service function type that in combination identify service function instance 10C from one or service function instance routes 20, that service function instance 10C is a next service function instance in the service chain 28. [0090] discloses a branching mechanism which may be achieved by changing the service path identifier in the network service header to indicate a first, second…backup service function as needed to define an alternative path), 
wherein the second one or more backup service functions are different than the first one or more backup service functions (Drake [0038] discloses classification granularity that may vary based on device capabilities, customer requirements, service provider network policies, and services offered. Initial classification determines the service function chain with which to process a packet flow. Subsequent classification may occur within a service function chain to alter the sequence of service functions applied. Thus, the classification is based on different service, as such branched or the backup services accomplished by each branched service will correspond to the different classifications of the services offered by the service chain);
encapsulating, by the classifier, the second packet with a second network service header, wherein the second network service header includes second backup service function information identifying one or more computing devices that host the second one or more backup service functions (Drake [0057] packets with the NSH header may be further encapsulated in a tunnel encapsulation header based on encapsulation data included in a service function instance route 20 for service function instance 10C. The tunnel encapsulation header may include an IP address in the underlay network for the computing device that hosts service function instance 10C. Thus, all packets including branched first, second… packets are encapsulated with headers that enable the packet to be routed to the appropriate service node); and
sending, by the classifier, the second packet encapsulated with the second network service header to the computing device that hosts the active service function in the service function chain to enable the computing device that hosts the active service function to send, based at least on the second backup service function information, state information for the active service function with the second one or more backup service functions (Drake [0038] discloses a gateway 8 or one or more of service functions nodes 10 may classify packet flows 26 to service function chains. [0057] packets with the NSH header may be further encapsulated in a tunnel encapsulation header based on encapsulation data included in a service function instance route 20 for service function instance 10C. The tunnel encapsulation header may include an IP address in the underlay network for the computing device that hosts service function instance 10C. Thus, all packets including branched first, second… packets are encapsulated with headers that enable the packet to be routed/sent to the appropriate service node indicated in the service header).

Regarding claim 13, Drake discloses the network system of claim 12, wherein the computing device that hosts the active service function is configured to (Drake [0005] discloses a computer network that offers service functions, each service function instance in the network applies a service function and is hosted by a computing device that advertises, using the extended layer 3 routing protocol, the service function to other service function instances):
receive the packet encapsulated with the network service header (Drake [0057] computer devices that are offering services receive packets through the service chain. Packet with the NSH header may be further encapsulated in a tunnel encapsulation header based on encapsulation data included in a service function instance route 20 for service function instance 10C. The tunnel encapsulation header may include an IP address in the underlay network for the computing device that hosts service function instance 10C); 
send, based at least on the backup (Branching) service function information included in the network service header, state information to the one or more computing devices that host the one or more backup service functions (Drake [0008] sending, by the computing device to the service function instance and based at least on determining a service function item of the one or more service function items indicates the service function instance, a packet classified to the service function chain; [0074] in other to forward packets to their intended service node(s) service function forwarder 222 may create local forwarding state making the association between the service path identifier/service index and a specific service function instance as identified by the route distinguisher for the service function instance route and service type combination. The service function forwarder 222 may also create next hop forwarding state for packets received back from the local service function instance 203 that need to be forwarded to the next hop in the service function chain. There may be a choice of next hops.  [0090] when the choice of next hops require branching in routing a packet, the service path identifier in the network service header is changed to indicate the new chain/backup cha and setting the service index to indicate the point in the new chain at which the packets should enter).           
Regarding claim(s) 12,14,15 and 18-20, the claim(s) are rejected with rational similar to rejections of claim(s)1,2,6 and 9-11, respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4,7-8 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drake et al. (US 2018/0091420 A1) in view of Ryan et al. (US 2017/0093658 A1).

Regarding claim 3, Drake discloses the method of claim 1, but did not explicitly disclose wherein the backup service function information is specified as one or more variable-length context headers of the network service header. 
Ryan discloses wherein the backup service function (alternative service function chain element) information is specified as one or more variable-length context headers of the network service header (Ryan [0042] discloses an operation at step 435 where a query may be made, by the preceding or subsequent downstream network elements, whether an alternative service function chain element is available for the sub-threshold service function chain element. If yes, operation 435 proceeds to operation 440. If no, operation 435 proceeds to operation 445. In [0023] discloses a Network Service Header (NSH), the SFC packet header 200 may include a multi-bit base header 210, a Length field 212, and MD Type field 214, a Next Protocol field 216, a Service Path ID field 218, a Service Index field 220, a Network Platform Context field 222, a Network Shared Context field 224, a Service Platform Context field 226, a Service Shared Context field 228, a TLV Class field 230, a Type field 232, a Len field 234, and a Variable Metadata field 236. [0025] network packet service control 316 may include a metadata field (not shown) analogous to Variable Metadata field 236 (FIG. 2) of SFC packet header 200 (FIG. 2)).
Drake and Ryan are analogous because these teachings are from the same field of routing request through a service function chain.
Therefore, before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Ryan into the method by Drake, thereby enabling the incorporation into a network packet service control an indicator to obtain time information relating to application of one or more of the plural service functions to the network data packet, this ensures timely completion of service chain functions at the required time, Ryan, [Abstract].

Regarding claim 4, Drakes and Ryan disclose the method of claim 3, wherein the network service header includes a value for a metadata type that indicates the network service header includes backup service function information specified as one or more variable-length context headers (Ryan [0023] SFC packet header 200 may conform to a service function chaining protocol. For example, SFC packet header 200 may conform to a Network Service Header (NSH) protocol, which is a draft protocol before the Internet Engineering Task Force (IETF). In accordance with the draft NSH protocol, for example, SFC packet header 200 may include a multi-bit base header 210, a Length field 212, and MD Type field 214, a Next Protocol field 216, a Service Path ID field 218, a Service Index field 220, a Network Platform Context field 222, a Network Shared Context field 224, a Service Platform Context field 226, a Service Shared Context field 228, a TLV Class field 230, a Type field 232, a Len field 234, and a Variable Metadata field 236).
The motivation to combine is similar to that of claim 3.
Regarding claim(s) 7 and 8, the claim(s) are rejected with rational similar to the rejections of claim(s) 3 and 4, respectively.
Regarding claim(s) 16 and 17, the claim(s) are rejected with rational similar to the rejections of claim(s) 3 and 4, respectively.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following publications show the state of the art related to forwarding packets through service chain functional nodes.
Kumar et al. (US 2017/0359252 A1)
Rolando et al. (US 2020/0274945 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXON F DABIPI whose telephone number is (571)270-3673. The examiner can normally be reached 8:30 -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher L Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.F.D/Examiner, Art Unit 2451                                                                                                                                                                                                        
/Chris Parry/Supervisory Patent Examiner, Art Unit 2451